DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The amendment filed June 24, 2022 has been entered. Claims 1-4, 6, 8-11, 13, and 14 are pending. Claims 5, 7, and 12 have been canceled. Claims 1, 8-11, 13, and 14 have been amended. The independent claims are claims 1, 8, and 11. 
The changes to the Abstract and paragraph 0012 of the specification of the present application are accepted and entered. No new matter is included. The Abstract now better reflects the claims as amended. The specification change merely corrects a typographical error. 
The applicant’s Remarks, filed June 24, 2022, has been fully considered. The applicant argues, under the headings “Objections to the Specification,” and “Objections to the Claims” that the objections to the Abstract and claims made in the last detailed action, which was the Non-Final Rejection dated February 2, 2022, should be withdrawn due to amendment. The examiner agrees and the objections are withdrawn. 
The applicant further argues, under the headings “Claim Interpretation Under 35 U.S.C. § 112(f)” that the claim interpretation under 35 U.S.C. § 112(f) is incorrect. The applicant argues that in the context of the entire invention, an “engine control unit” a “[remote smart parking assist] RSPA controller,” “a sensor configured to detect,” “an electronic stability program (ESP) controller configured to perform,” and “an integrated body unit (IBU) controller configured to transmit” provide definite structure to a person or ordinary skill in the art. 
To determine if a phrase invokes interpretation under 35 U.S.C. 112(f) the three prong test in MPEP 2181 must be considered. 
Prong A asks: is there a "means," step," "configured to," etc? 
Prong B asks: is the word "means," step, etc, then (typically but not always) modified by functional language with the word “to" "for," "so that," etc, in between? 
Prong C asks: Is there sufficient structure or known meaning before the phrase "means to,” “configured to,” etc? 
To be interpreted under 35 USC § 112(f), a claim must meet all three prongs. 
According to case law cited in MPEP 2181(I)(A), claim language can meet Prongs A-C if it reads: “Means for ink delivery”. Claim language can also meet Prongs A-C if it reads: “Unit for delivering ink”. That is because, although a “unit” is a structure, it is not “sufficient” structure and does not have “known meaning.” Yet, a claim that reads: “Ink jet means for delivering ink” would fail Prong C because an “ink jet” has “known meaning” in the printing art. Similarly, a claim that reads: “Filter system for filtering particulates” would not invoke 35 USC § 112(f) because a filter has a known structural meaning in art related to filters. See MPEP 2181(I)(C) for more details on this. 
In the present case, it seems the applicant may be arguing that all of the following have known meaning in the automatic parking art: an “engine control unit” a “[remote smart parking assist] RSPA controller,” “a sensor configured to detect,” “an electronic stability program (ESP) controller,” and “an integrated body unit (IBU) controller configured to transmit”. 
The examiner is willing to admit that ECUs and controllers have a known meaning in the vehicle control art. No person of ordinary skill in the art would reasonably think that these devices are anything other than what the applicant means. However “a sensor” does not have a known meaning in the art. There are many different kinds of sensors and it could be the case that different sensors could make an invention patentably distinct. A GPS device acts as a position sensor, whereas an infrared sensor, camera, and lidar could also function as a position sensor. All of those sensors have different characteristics and trade-offs. Therefore it is better to stick to what is disclosed in the specification. The examiner still respectfully believes that the “sensor configured to detect” fails Prong C and still invokes interpretation under 35 USC § 112(f).
The applicant further argues, under the headings “Double Patenting” that because the independent claims have now been amended, the present application is no longer patentably indistinct from U.S. Pat. Application Nos. 16/909,428 and 16/909,531. Therefore, the applicant argues, the double patenting rejection made in the last detailed action should be withdrawn. The present application has essentially rolled up claims 5 and 7 into claim 1 and done something similar for the other independent claims. The independent claims of the present application are now different from those in 16/909,428 and 16/909,531, and the dependencies of the claims of the other cited applications would not lead to the independent claims of the present application. Therefore the examiner withdraws the double patenting rejection. 
The applicant further argues, under the headings “Claim Rejections Under 35 U.S.C. § 112(a)” that the application meets the written description requirement. Regarding claims 5 and 8-10 and the use of the term “driving cycle,” the applicant argues that a person of ordinary skill in the art when reading the application as a whole would understand what a driving cycle is and what a previous driving cycle is. The applicant provides no evidence to support this argument. No paragraph citations to the present specification and no prior art from the same assignee or others that use the phrase “previous driving cycle” (DC) are provided. 
Paragraphs 0031-0037 discusses Fig. 2 of the present application, and provides about as much detail into the term driving cycle as is contained in the application. Figure 2 includes S14 which asks whether or not the RSPA was used in a “previous DC?”. The next step, S15 determines how many times the RSPA system has been tried. It may be that the driving cycle is a key on / key off cycle in which the ignition of the vehicle has completely turned off and then turned back on, while the number of attempt times of the RSPA is the number of times the RSPA system has tried to start during a single driving cycle. Yet that is not at all in the disclosure. Nothing about key on or key off cycles, or ignition cycles is mentioned. Nor is the phrase “attempt times” particularly clear.  
Koo (US20210389158 A1), which is assigned to Hyundai, the assignee of the present application, teaches in paragraph 0070 that a previous driving cycle is the cycle just before a “key-OFF” event. Although Koo is not prior art, the disclosure is prior to the last detailed action of the present case, and teaching references do not have to be prior. Glugla et al. (US2020/0191083 A1), a Ford application, in paragraph 0051, also specifically defines a “previous drive cycle” as the cycle ended by “the previous vehicle key-off event”. These two references show that a person of ordinary skill in the art would understand the phrase “previous driving cycle” to mean the driving cycle occurring just before the last key-off event. Therefore, the examiner withdraws the written description rejection for claims 5 and 8-10.
The examiner also withdraws the written description rejections for claims 8 and 12 due to amendment. 
The applicant further argues, under the headings “Claim Rejections Under 35 U.S.C. § 101,” that the independent claims now integrate the claimed invention into a practical application. Claim 1 now includes a step to either “perform” or “restrict” automatic parking. The invention is now integrated into a practical application. The claim therefore exits the Alice/Mayo test at step 2A, prong 2. The examiner therefore withdraws the 35 U.S.C. § 101 rejection. 
The applicant further argues, under the headings “Claim Rejections Under 35 U.S.C. § 103” that the claims as amended are not taught by the prior art of record. For claim 1, the applicant has incorporated parts of claims 5 and 8 of the previous set of claims, which were the claims filed June 23, 2020. The applicant has also added a step that was not found in the previous set of claims. Now, as taught in claim 1, the system will not only: “perform the RSPA when the RSPA is determined as being performed in the previous DC,” as found in claim 8 of the last set of claims, the system will also “restrict the RSPA when the RSPA is determined as being not performed in the previous DC”. The applicant argues, under the headings “Claim Rejections Under 35 U.S.C. § 103” on pages 12 and 13 of the Remarks, that Yamanaka does not teach the clause “perform the RSPA when the RSPA is determined as being performed in the previous DC”. Yamanaka was used in the last detailed action to reject that clause, which was found in claim 8. The applicant argues that “information regarding a standby state provides no information whether parking assistance was previously performed by the vehicle.” In the examiner’s view, Yamanaka teaches a system in which a vehicle is automatically parked in a parking lot. After being parked, the vehicle may then sit in “standby” mode. The idea appears to be that the vehicle is off, but ready to automatically be summoned by a vehicle user. This seems to the examiner to teach that the vehicle knows it was previously automatically parked in the last driving cycle. Paragraph 0099 of Yamanaka specifically states that the vehicle is “on standby after the automated parking” has occurred. Therefore, the examiner respectfully disagrees with the applicant on this point. 
However, Yamanaka does not further teach, as the present claim 1 does, a system that will also “restrict the RSPA when the RSPA is determined as being not performed in the previous DC”. Yamanaka in Fig. 5 step S105 does teach restricting automated parking, but that is as a result of detecting an abnormality in the parking lot management device 400 (see paragraph 0094). That is an external server as seen in Fig. 3 that either accepts or rejects vehicles from entering a parking lot and getting automatically parked by the device 400 depending on the results of S105. Yamanaka does not teach “restrict the RSPA when the RSPA is determined as being not performed in the previous DC” because if the vehicle is in the parking lot and in standby mode (i.e., ready to be unparked or exited from the parking lot) that means the RSPA was used in the previous DC. Therefore claim 1 as presently amended gets around Yamanaka and the other prior art of record. For more on this, see the Allowance section below. 
For claim 11, the applicant has incorporated clauses from claim 12 of the previous claim set, which were found to contain allowable subject matter in the last detailed action.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Specifically, the claims recite:
“a sensor configured to detect” in claim 2. This unit is understood as item 230 in Fig 1. The unit is further interpreted based on its description in at least paragraph 0028, which provides sufficient material structure to carry out the claimed functions.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claims 1-4, 6, 8-11, 13, and 14 are pending and allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1, 8, and 11 are all the independent claims and the prior art of record, alone or in combination, fails to teach or suggest at least one of the claim limitations contained in each of these claims. 
Claim 1 recites:
A system for controlling a remote smart parking assist (RSPA) system, comprising: 
an engine control unit (ECU) configured to operate an engine; and 
an RSPA controller configured to
receive vehicle state information including whether a vehicle system error in which vehicle driving is possible occurs from the ECU; and 
transmit torque request information to the ECU in response to determining that the vehicle system error occurs, 
wherein the vehicle state information includes 
information regarding whether the RSPA was used in a previous driving cycle (DC), 
information regarding the number of attempt times for the RSPA, and 
information regarding whether the driver is present within the vehicle; and
wherein the RSPA controller is further configured to: 
determine whether or not the RSPA was performed in a previous driving cycle (DC); 
perform the RSPA when the RSPA is determined as being performed in the previous DC; and
restrict the RSPA when the RSPA is determined as being not performed in the previous DC. 
Yamanaka teaches a system in which a vehicle is automatically parked in a parking lot. After being parked, the vehicle may then sit in “standby” mode. The idea appears to be that the vehicle is off, but ready to automatically be summoned by a vehicle user. This seems to the examiner to teach that the vehicle knows it was previously automatically parked in the last driving cycle. Paragraph 0099 of Yamanaka specifically states that the vehicle is “on standby after the automated parking” has occurred. Therefore, the examiner respectfully disagrees with the applicant on this point. 
However, Yamanaka does not further teach, as the present claim 1 does, a system that will also “restrict the RSPA when the RSPA is determined as being not performed in the previous DC”. Yamanaka in Fig. 5 step S105 does teach restricting automated parking, but that is as a result of detecting an abnormality in the parking lot management device 400 (see paragraph 0094). That is an external server as seen in Fig. 3 that either accepts or rejects vehicles from entering a parking lot and getting automatically parked by the device 400 depending on the results of S105. Yamanaka does not teach “restrict the RSPA when the RSPA is determined as being not performed in the previous DC” because if the vehicle is in the parking lot and in standby mode (i.e., ready to be unparked or exited from the parking lot) that means the RSPA was used in the previous DC. Therefore claim 1 as presently amended gets around Yamanaka and the other prior art of record. For more on this, see the Allowance section below. 
Neither Okamura et al. (US2021/0122362 A1) nor Koshiba et al. (US2021/0009091 A1), previous cited, alone or in combination, teach at least every clause as follows:
wherein the RSPA controller is further configured to: 
determine whether or not the RSPA was performed in a previous driving cycle (DC); 
perform the RSPA when the RSPA is determined as being performed in the previous DC; and
restrict the RSPA when the RSPA is determined as being not performed in the previous DC.
Alarcon et al. (US2018/0105165 A1) teaches a remote parking assist system in which a user controls the parking of a vehicle from a user device such as a smart phone (see paragraph 0044). But in some cases, the user’s device may lose connection with the vehicle before the parking task has been completed. This could be because the operator left the vehicle, the smart phone ran out of batteries, or other reasons. If the user device gets disconnected from the vehicle for whatever reason, multiple attempts to re-connected the device are made in what is called three timeout stages. In the third timeout stage, as taught in paragraph 0048, the entire vehicle is shut down and the vehicle is powered off. The system known after powering back up that the RSPA was performed in the previous DC. When the vehicle powers back up, as taught in paragraph 0057, the vehicle again seeks to contact the operator. This can occur through the vehicle’s communication system 28. This implies an infotainment system, and a driver response to that system indicates the driver is present within the vehicle. The overall teaching along these lines can be summarized as follows: The system and method of Alarcon teaches that a driver can be using the RSPA system of the vehicle using the driver’s smart phone. The driver can get out of the vehicle during the parking operation, but that is not required. Yet the phone could run out of batteries. If the vehicle can’t re-connect with the phone in the first two timeout stages, the entire vehicle will power down in a third timeout stage. Upon restart the vehicle will try to contact the driver through various means including the in-dash system. If the driver responds, the driver may complete the parking task himself. If the driver does not respond, as taught in paragraph 0050, the system can park the vehicle.
Does that read on the following clauses?
wherein the RSPA controller is further configured to: 
determine whether or not the RSPA was performed in a previous driving cycle (DC); 
perform the RSPA when the RSPA is determined as being performed in the previous DC; and
restrict the RSPA when the RSPA is determined as being not performed in the previous DC.
No. Alarcon’s first timeout stage is not a previous driving cycle (DC) because the vehicle in Alarcon never shuts off in that stage. Alarcon’s second timeout stage is also not a vehicle key-off event. In Alarcon’s third timeout stage the vehicle is commanded to “power off and fully abort the parking or unparking event,” as taught in paragraph 0048. In paragraph 0051, Alarcon teaches that after any of the “timeout stages” a remote access center 78 will seek to “complete the parking/unparking event and place the vehicle 12 in a safe position.”  This could be understood to teach “perform the RSPA when the RSPA is determined as being performed in the previous DC”. Yet Alarcon does not further teach “restrict the RSPA when the RSPA is determined as being not performed in the previous DC.” Indeed, in Alarcon it is the very fact that the wireless connection was lost during automatic parking that triggered the remote access center 78 to finish the job. There would be no case in which the RSPA was not performed in a previous driving cycle and no restriction of the RSPA due to that, in Alarcon. Therefore, Alarcon does not teach the present claim 1. 
Ishigooka (U.S. Pat. No. 10,780,894 B2), a Hitachi application and Watanabe et al. (US2021/0197812 A1), a Honda application, both teach an automated parking device with a deviation or failure recognition method. However, neither teaches determining whether the automatic parking system was used in a previous cycle. 

Claim 8 is the method claim of claim 1 and is allowable for the same reasons as claim 1. 
Claim 11 recites: 
A method of controlling a remote smart parking assist (RSPA) system, comprising: 
determining, by a controller, whether a vehicle system error occurs when RSPA request information is input; 
determining, by the controller, whether the vehicle system error is in an allowable range in which the vehicle is capable of being driven; and 
determining, by the controller, whether an RSPA was performed when the vehicle system error is in an allowable range, wherein the determining of whether the RSPA was performed includes 
determining whether or not a surrounding obstacle is detected; and 
in response to detecting the surrounding obstacle, performing, by the controller, the RSPA; 
comparing, by the controller, the number of attempt times for the RSPA with a set value after the determining whether or not the surrounding obstacle is detected; and performing, by the controller, the RSPA in response to determining that the number of attempt times for the RSPA is less 12Attorney Docket No. 048301-522001US(Patent)than the set value.
The prior art, alone or in combination, does not teach at least part of this claim. The closest prior art is Koshiba. Koshiba teaches determining a number of attempt times for the RSPA and comparing that number with a set value. Yet Koshiba does not teach that the step of comparing a number of attempt times with a set value occurs after the determining whether the surrounding obstacle is detected. It could be argued that Koshiba teaches determining whether a sensor works and then comparing the number of attempt times to a set value. The argument for that would run as follows: See Koshiba, Fig. 3, step 4 and paragraph 0060. In step S4, Koshiba teaches determining if there is a temporary failure, which could be a temporary failure of a sensor. Even if the temporary failure has cleared, which can indicate that a surrounding sensor is working, the method proceeds to S7 in which the number of attempts is compared to a set value, as taught in paragraph 0060. Then the method proceeds to S11 in which the determining if the temporary failure has cleared can occur. There are a number of issues with this argument, however. First, determining that a sensor works is not the same as detecting an obstacle with a sensor. Many times in the art a sensor does not detect an obstacle even when it is working. Upon that difference a great deal of autonomous vehicle art hangs. Sensors often are required to detect an obstacle in the art, then a system responds, such as by braking the vehicle. Systems don’t typically respond just because the sensor is working. Second, it seems in S4 that there is still a temporary failure. This seems to be what paragraph 0056-0057 teach. Therefore, the sensor would not yet work, or potentially detect an obstacle, because the temporary failure isn’t resolved until S11, which is after the comparison step. Finally, the temporary failures in Koshiba are generally related to motor temperature or battery capacity, whereas the permanent failures are related to a short circuit (see paragraph 0054). It seems that a surrounding environment sensor that experienced an abnormality would be related to the permanent/confirmed variety of abnormality, although this last point in itself might not preclude Koshiba from being applied. Altogether, however, Koshiba does not teach the limitations of claim 12.
Alarcon is another close prior art. Alarcon teaches that the RSPA system can go through a number of attempts, but Alarcon does not teach performing the RSPA if the number of attempt times is less than a set number. In paragraph 0048 Alarcon teaches that, if an obstacle is detected, the system can go through three attempt times. But if the object is still there after 1, 2, or 3 attempts, the controller will not simply perform the RSPA just because an attempt time is lower than a set number. 
Okamura is another close prior art. Okamura teaches in paragraph 0051 going through a diagnostic check for each device. The system may find an abnormality in a device, such as an external sensor. Most conceivably, the external sensor 22 may be determined to be fine, in other words, it can detect objects. Yet that does not mean that it determines whether a surrounding obstacle is detected, as this claim of the present application teaches, it just means that the sensor works. 
Since all the independent claims are allowable, their dependent claims are also allowable for at least the reason the independent claims are. 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M. ROBERT whose telephone number is (571)270-5841. The examiner can normally be reached M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.R./Examiner, Art Unit 3665                                                                                                                                                                                                        

/DONALD J WALLACE/Primary Examiner, Art Unit 3665